Citation Nr: 0715032	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-39 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a ruptured right 
ear drum.

2.  Entitlement to a compensable rating for hearing loss in 
the right ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1970 to May 
1981.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision.


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
right ear is free from ear disease, other than hearing loss.

2.  The veteran's hearing loss in the right ear is manifested 
by hearing acuity at Level I.


CONCLUSION OF LAW

1.  Criteria for service connection for a ruptured right ear 
drum have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Criteria for a compensable rating for hearing loss in the 
right ear have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran indicated that he underwent a hyperbaric chamber 
test in July 1971 in preparation for submarine training.  He 
reported being slightly congested during the test and 
experienced pain in his ears while trying to equalize the 
pressure.  While the veteran was eventually able to equalize 
the pressure, he reported developing an earache shortly 
thereafter and a corpsman noted that he had dried blood 
behind his right eardrum.  The veteran believes that his 
hearing began being greatly reduced at this point.

Service medical records fail to show any damage to the 
veteran's ear drum.  For example, the veteran's ear drum was 
found normal on physical examinations in April 1970, July 
1970, May 1971, June 1972, March 1975, January 1979, April 
1981, August 1981, March 1983, January 1986, December 1986, 
and June 1989.  The veteran also denied ever having any ear 
trouble on medical history surveys in April 1970, July 1970, 
September 1971, March 1975, April 1983, January 1986, January 
1988, June 1989, and August 1991.  While the veteran sought 
treatment for several ear related problems, such as a mild 
cerumen blockage in his right ear in October 1977; and an 
earache and sinus congestion in March 1979; the veteran's 
service medical records fail to describe any ruptured ear 
drum during his time in service.

Post-service medical records similarly fail to describe any 
disability related to the veteran's right ear, aside from 
hearing loss.  At a VA examination for ear disease in May 
2003, the examiner noted the veteran's report that he 
ruptured his right tympanic membrane while in service.  The 
examiner indicated that auditory brain response (ABR) testing 
was normal, which ruled out retrocochlear lesions such as 
acoustic neuromas.  Upon examination, the examiner found that 
with respect to the veteran's right ear, the auricle, 
external auditory canal, tympanic membrane, tympanum, and 
mastoid were all normal.  There was no evidence of middle or 
inner ear infection, no evidence of peripheral vestibular 
disorder, and no evidence of Meniere's disease.

The veteran also received private treatment at the White-
Wilson medical center, but these records similarly fail to 
show any evidence of an ear disability other than hearing 
loss.  In December 1998, the veteran was noted to have some 
debris in his ear, which was cleared out; and in 1999, the 
veteran had a normal ABR, and an ear examination was normal.  
In January 2001, the veteran presented for treatment 
complaining that he was having pain in his ears and that they 
were plugged up; however, while the veteran had wax in his 
ears, his ears were otherwise normal, and the doctor did not 
detect any significant abnormalities.

As such, the veteran's claims file is void of any medical 
evidence demonstrating a disability of the right ear, other 
than hearing loss.  Thus, the criteria for service connection 
have not been met, and the veteran's claim is therefore 
denied.

II.  Increased Rating

The veteran is currently assigned a noncompensable rating for 
his service connected hearing loss in his right ear.  
Pursuant to VA's rating schedule, the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations assigned based on audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometric testing at the frequencies 
of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels 
designated from level I, for essentially normal acuity, 
through level XI, for profound deafness.  

When only one ear is service connected, as in this case, the 
Roman numeral designation of I will be assigned for the 
nonservice-connected ear.  38 C.F.R. § 4.85 (f).

A 10 percent evaluation for hearing loss is assigned when the 
hearing acuity is at Level I in the better ear and at least 
Level X in the poorer ear.  38 C.F.R. §§ 4.85, 4.87, Tables 
VI and VII.

The veteran underwent a VA audiologic examination in May 
2003, the results of which are as follows, with pure tone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
15
55
65

The average pure tone threshold in the right ear was 36 
decibels, and the veteran had speech recognition score of 100 
percent.  The veteran was diagnosed with normal hearing to 
profound sensorineural hearing loss.  

As the pure tone threshold at each of the four frequencies is 
not 55 decibels or more, and the veteran did not have a 
threshold of 30 at 1,000 Hz and 70 at 2,000 Hz, Table VI must 
be used.  Using Table VI results in a rating of Level I for 
the right ear.

As such, the veteran does not warrant a compensable rating 
for hearing loss, as the intersection point on Table VII of 
ratings of I and I falls below the threshold for a 
compensable rating.

While the veteran believes his hearing loss merits a 
compensable rating, he has not actually alleged that his 
hearing has worsened since his last VA examination.  
Therefore, an additional examination is not necessary.

Private audiology tests were also reviewed, but they fail to 
show hearing loss which is even as severe as the veteran's VA 
examination.  Additionally, as the veteran's VA examination 
was his most recent hearing test that is of record, it is 
considered the best reflection of his current level of 
hearing acuity.

Given that the veteran does not meet the criteria for a 
compensable rating for hearing loss in the right ear, his 
claim is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in September 2003.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for a ruptured right ear drum is denied.

A compensable rating for hearing loss in the right ear is 
denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


